
	
		I
		111th CONGRESS
		2d Session
		H. R. 5063
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Ms. Tsongas (for
			 herself and Mr. Kissell) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to establish a joint
		  task force to improve the research and development of lighter weight body
		  armor.
	
	
		1.Short titleThis Act may be cited as the Light
			 Weight Armor Research Requirements for Individual Operational Readiness
			 Act or the LT WARRIOR Act.
		2.Establishment of joint
			 task force on lightweight body armor
			(a)EstablishmentThe
			 Secretary of Defense shall establish a joint task force, to be known as
			 Joint Task Force Light Weight Armor Research Requirements for Individual
			 Operational Readiness or JTF–LT WARRIOR, to—
				(1)synchronize
			 efforts among the military departments to identify and examine the requirements
			 for lighter weight body armor; and
				(2)serve as the centralized body for
			 determining and coordinating issues regarding lightweight body armor and other
			 personal protective equipment, including the required attributes of such armor
			 and the development and procurement of such armor and equipment.
				(b)Composition
				(1)MembershipThe
			 task force shall consist of not more than 20 members, to be appointed by the
			 Secretary as follows:
					(A)At least one
			 member shall be appointed from each of the Army, Navy, Air Force, and Marine
			 Corps.
					(B)At least one
			 member shall represent the Natick Soldier Research, Development and Engineering
			 Center of the Army.
					(C)At least one
			 member shall represent the Defense Logistics Agency.
					(D)At least one
			 member shall represent the United States Special Operations Command.
					(E)At least one
			 member shall represent the Program Executive Office Soldier.
					(F)At least one member shall represent the
			 Test and Evaluation Command of the Army.
					(G)At least one
			 member shall represent the Defense Standardization Program Office.
					(H)Other members representing other entities
			 considered appropriate by the Secretary.
					(2)Private
			 entitiesIn appointing
			 members to the task force, the Secretary may consider including representatives
			 from industry, including developers, manufacturers, and testing
			 personnel.
				(3)DeadlineThe
			 members of the task force shall be appointed not later than 30 days after the
			 date of the enactment of this Act.
				(4)ChairOf a member appointed under paragraph (1)
			 who is a member of the Armed Forces, the Secretary shall designate a chair of
			 the task force.
				(c)Recommendations
				(1)In
			 generalNot later than six months after the date on which all
			 members of the task force have been appointed, and each six month period
			 thereafter for a period of 18 months, the task force shall submit to the
			 Secretary a report recommending ways in which the Secretary and each Secretary
			 of a military department may more effectively address the research,
			 development, and procurement requirements regarding reducing the weight of body
			 armor.
				(2)Matters
			 includedThe reports required
			 under paragraph (1) shall include an assessment of the following:
					(A)The requirement
			 for lighter weight body armor and personal protective equipment.
					(B)Innovative design
			 ideas for more modular body armor that allow for scalable protection levels for
			 various missions and threats.
					(C)Research,
			 development, acquisition, and funding objectives specifically dedicated to
			 reducing the weight of body armor and other personal protective equipment
			 items.
					(D)The efficiency and effectiveness of current
			 body armor funding procedures and processes.
					(E)Industry concerns,
			 capabilities, and willingness to invest in the development and production of
			 lightweight body armor initiatives.
					(3)MethodologyIn submitting the reports under paragraph
			 (1), the task force shall consider as bases for making assessments—
					(A)the findings and
			 recommendations of previous reviews and the efforts of similar coordination
			 boards;
					(B)the views of
			 operations, combat, and materiel developers; and
					(C)other factors the
			 task force considers appropriate.
					(d)Final
			 Report
				(1)RequirementThe
			 task force shall submit to the Secretary of Defense and each Secretary of a
			 military department a final report on the activities of the task force.
				(2)Matters
			 includedThe report shall include the following:
					(A)An assessment of
			 the ability of the Department of Defense to support the requirement for
			 lightweight body armor.
					(B)An assessment of
			 any barriers preventing the development of lighter weight body armor (including
			 such barriers with respect to technical, institutional, or financial
			 problems).
					(C)The need for
			 dedicated research and development funding specifically for reducing the weight
			 of body armor.
					(D)Other areas of
			 concern not previously mentioned or addressed by equipping boards, body armor
			 producers, or program managers.
					(E)The final findings
			 and conclusions of the task force.
					(F)Any
			 recommendations for changes to procedures and policy the task force considers
			 appropriate.
					(3)Submission to
			 CongressNot later than 60 days after the receipt of the report
			 under paragraph (1), the Secretary of Defense shall submit to the congressional
			 defense committees the report, together with an evaluation of the report from
			 the Secretary of Defense and each Secretary of a military department.
				(e)Administrative
			 support
				(1)Compensation
					(A)Each member of the
			 task force who is a member of the Armed Forces or a civilian officer or
			 employee of the United States shall serve without compensation (other than
			 compensation to which entitled as a member of the Armed Forces or an officer or
			 employee of the United States, as the case may be).
					(B)Other members of
			 the task force shall be appointed in accordance with, and subject to, section
			 3161 of title 5, United States Code.
					(2)OversightThe
			 Under Secretary of Defense for Acquisition, Technology and Logistics, shall
			 provide oversight of the task force.
				(3)LogisticsThe
			 Washington Headquarters Services of the Department of Defense shall provide the
			 task force with personnel, facilities, and other administrative support as
			 necessary for the performance of the duties of the task force.
				(f)TerminationThe
			 task force shall terminate 90 days after the date on which the final report is
			 submitted under subsection (d).
			
